Per Curiam.

The court’s refusal to admit proof of termination of tenancy in pursuance of the lease agreement and its rejection of the landlord’s offers of evidence in respect of (a) Authority resolutions governing termination of tenants in its housing project; (b) the certificate of the Secretary of the New York City Housing Authority attesting to the validity of its resolutions; and (c) documentary evidence of the Authority’s administrative determination of the termination of the tenancy, all constituted prejudicial and reversible error. (New York City Housing Auth. v. Alvarez, 37 Misc 2d 400.)
The final judgment should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Capozzoli, J. P., Hofstadter and Hecht, JJ.
Final judgment reversed, etc.